Citation Nr: 0713545	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-37 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for granulomas nodules, 
bilateral lungs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
degenerative joint disease of the lumbar spine and granulomas 
nodules, bilateral lungs.  

On his October 2004 VA Form 9 Appeal, the veteran requested a 
local hearing before a member of the Board.  On his November 
2004 Hearing Election form, he requested a hearing before a 
RO Decision Review Officer.  A hearing was scheduled before a 
Decision Review Officer in St. Louis, Missouri in December 
2004; however, the informal conference report indicates that 
development was to be undertaken in lieu of a hearing.

The Board notes that the veteran's Notice of Disagreement 
(NOD) was originally received by the St. Louis RO in February 
2002.  Although no action was taken regarding this NOD until 
October 2004, the veteran filed his NOD in a timely manner.



FINDINGS OF FACT

1. The veteran's currently diagnosed degenerative joint 
disease of the lumbar spine is not the result of a disease or 
injury in service.

2.  The veteran's currently diagnosed granulomas nodules, 
bilateral lungs is not the result of a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the 
lumbar spine is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  Service connection for granulomas nodules, bilateral 
lungs is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. §3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. §3.303(d) (2006).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has current diagnoses of degenerative joint 
disease of the lumbar spine and bilateral multiple small 
nodules, most likely granulomas, in all fields of the 
bilateral lungs.  The veteran alleges that these conditions 
are the result of injuries or diseases sustained in service.   

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

In regards to the veteran's degenerative joint disease of the 
lumbar spine, the veteran alleges in his August 2001 VA 
examination that he hurt his back on multiple occasions in 
the military while loading and unloading trucks containing 
drums of diesel fuel.  The veteran's February 1958 service 
medical records show that he pulled muscles in his back 
lifting a heavy object.  His service medical records show 
that he visited a physician again the following month with 
complaints of back pain.  The veteran's spine was evaluated 
as normal in service records in February 1961, February 1962, 
and August 1962.  No medical records regarding the veteran's 
back pain or degenerative joint disease of the lumbar spine 
exist between his active duty service and his August 2001 VA 
examination.

During his August 2001 VA examination, the veteran stated 
that he does not experience pain daily but has approximately 
fifteen episodes per year where his pain reaches a nine on a 
one to ten scale.  Unfortunately, there is no record of this 
pain or condition between March 1958 and August 2001.  In the 
opinion section of the report, the VA examiner noted that 
there was "no specific injury" while the veteran was in the 
service.  It is clear the examiner found no relationship 
between the veteran's current complaints and the in-service 
back pain, although not stated in so many words.  None of the 
other medical evidence contains a medical nexus that relates 
the veteran's current back disability to a disease or injury 
in service.  Without any medical nexus opinion, the veteran's 
claim must fail.  See 38 C.F.R. § 3.303(d) (2006); see also, 
Hickson, supra.


In regards to the veteran's claim for granulomas nodules, 
bilateral lungs, the veteran's service medical records show 
that he was treated for upper respiratory infections, common 
colds, and flu syndrome on several occasions.  A March 1958 
radiographic report showed numerous calcifications throughout 
both lung fields of varying size consistent with old 
histoplasmosis.  Service medical records from April 1962 show 
miliary densities throughout both lungs, most compatible with 
old healed histoplasmosis or old healed miliary tuberculosis.  
X-rays in 1988 again showed miliary tuberculosis.  In 
February 1999, at MedSolutions, the physician found no 
evidence of acute cardiopulmonary disease.  He stated that 
scattered calcifications of old granulomatous disease 
suggested old histoplasmosis.  In examinations conducted at 
MedSolutions in May 1999 and Barnes-Jewish Hospital in 
October 2000, the radiograph results showed no active 
disease.  In July 2000, the veteran visited the St. Louis VA 
Medical Center (VAMC), where he was described as having 
bilateral multiple small nodules, most likely granuloma, 
which was stable at that time.  In his August 2001 VA 
examination at the St. Louis VAMC, the veteran was again 
diagnosed as having bilateral multiple small nodules, most 
likely granulomas, bilateral lungs, all fields.  This 
diagnosis was observed as an incidental finding while in the 
military.  In this VA examination, the physician stated that 
the granulomas were benign and most likely not related to any 
present pulmonary  condition.  Without any medical nexus 
opinion, the veteran's claim must fail.  See 38 C.F.R. § 
3.303(d) (2006); see also, Hickson, supra.

With regard to the decades-long evidentiary gap in this case 
between the veteran's active duty service and the earliest 
2001 complaints of degenerative joint disease of the lumbar 
spine and the 1999 complaints of a lung condition, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claims that the veteran had 
injuries or diseases in service which resulted in chronic 
disabilities or persistent symptoms thereafter.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also, 38 C.F.R. § 3.102 (2006) (noting 
that reasonable doubt exists because of an approximate 
balance of positive and "negative" evidence).  Thus, the 
lack of any objective evidence of back disability or lung 
condition complaints, symptoms, or findings for approximately 
thirty-five to forty years between the period of active duty 
service and the 1999 medical records and the 2001 VA 
examination is itself evidence which tends to show that 
degenerative joint disease of the lumbar spine and 
granulomas, bilateral lungs did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the diseases or disabilities, the amount 
of time that elapsed since military service, and any other 
relevant facts in considering claims for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  

The only remaining evidence of record that purports to relate 
the veteran's current disabilities to service is the 
veteran's own lay testimony.  As noted above, the veteran is 
not a medical professional who may determine the nature and 
etiology of his disabilities.  See Rucker, supra.  Though the 
Board empathizes with the veteran, and does not doubt the 
veteran's firm belief that his current disabilities are 
related to service, the evidence of record simply does not 
support this contention.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that degenerative 
joint disease of the lumbar spine and granulomas, bilateral 
lungs are related to service.  There is not an approximate 
balance of evidence.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated March 2001 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2001 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The veteran was afforded a medical examination to 
obtain an opinion as to whether his degenerative joint 
disease of the lumbar spine and his granulomas nodules, 
bilateral lungs can be directly attributed to service.  
Further examination or opinion is not needed on the 
degenerative joint disease of the lumbar spine and the 
granulomas nodules, bilateral lungs claims because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied. 

Entitlement to service connection for granulomas, bilateral 
lungs is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


